     Case 3:14-cv-00294-JAH-BLM Document 80 Filed 07/14/20 PageID.1149 Page 1 of 1



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    LILLIAN SHALLOW, by and through                  Case No.: 14cv00294 JAH-BLM
      her Guardian ad Litem, KATHLEEN
12
      SHALLOW, individually and on behalf of           ORDER VACATING HEARING
13    others similarly situated,
14                                    Plaintiff,
15    v.
16    TARGET CORPORATION, a Minnesota
      corporation, et. al.,
17
                                    Defendant.
18
19
            After a careful review of the parties’ submissions, the Court deems Target
20
      Corporation’s motion to dismiss (Doc. No. 67) suitable for adjudication without oral
21
      argument. See CivLR 7.1 (d.1). Accordingly, IT IS HEREBY ORDERED the motion is
22
      taken under submission without oral argument and the hearing set for July 20, 2020 is
23
      VACATED. The Court will issue an order in due course.
24
      DATED:     July 14, 2020
25
                                                   _________________________________
26                                                 JOHN A. HOUSTON
27                                                 United States District Judge
28

                                                   1
                                                                            14cv00294 JAH-BLM
